USCA11 Case: 21-12990        Date Filed: 08/08/2022     Page: 1 of 8




                                          [DO NOT PUBLISH]
                               In the
         United States Court of Appeals
                   For the Eleventh Circuit

                     ____________________

                           No. 21-12990
                     Non-Argument Calendar
                     ____________________

ISRAEL OTERO,
PURA RODRIGUEZ,
                                                Plaintiffs-Appellants,
versus
NEWREZ LLC,
d.b.a. Shellpoint Mortgage Servicing,
BANK OF NEW YORK MELLON,
TROMBERG MORRIS & POULIN PLLC,
ANDREA R. TROMBERG,
individually,
BOB P. LEBLANC,
Florida Ninth Judicial Circuit Court Judge, et al.,
USCA11 Case: 21-12990            Date Filed: 08/08/2022       Page: 2 of 8




2                         Opinion of the Court                    21-12990

                                                  Defendants-Appellees.


                       ____________________

            Appeal from the United States District Court
                 for the Middle District of Florida
             D.C. Docket No. 6:21-cv-00118-PGB-DCI
                     ____________________

Before ROSENBAUM, BRASHER, and BLACK, Circuit Judges.
PER CURIAM:
        Israel Otero and Pura Rodriguez, proceeding pro se, appeal
the dismissal of their amended complaint brought under Florida
law, 42 U.S.C. § 1983, and the Fair Debt Collection Practices Act,
15 U.S.C § 1692 et seq. They contend the statute of limitations does
not bar their fraud claim, and regardless, their claim qualifies for an
exception under the continuing violation doctrine. They assert the
district court erred by applying an incorrect test when dismissing
their claims under the Rooker-Feldman1 doctrine, and the district
court’s order exceeds the doctrine’s scope. They also urge us not
to consider Appellees’ alternative grounds for affirming the




1 Rooker v. Fid. Tr. Co., 263 U.S. 413 (1923); D.C.Ct. of Appeals v. Feldman,
460 U.S. 462 (1983).
USCA11 Case: 21-12990             Date Filed: 08/08/2022         Page: 3 of 8




21-12990                   Opinion of the Court                               3

dismissal of their complaint. After review, 2 we vacate and remand
to the district court.
                           I. FRAUD CLAIMS
       An action for fraud must be brought within four years under
Florida law. Fla. Stat. § 95.11(3)(j). The clock on the statute of lim-
itations for a fraud claim begins to run when “the facts giving rise
to the cause of action were discovered or should have been discov-
ered with the exercise of due diligence.” Fla. Stat. § 95.031(2)(a).
       The amended complaint makes clear that, in 2014, Appel-
lants knew of the alleged fraud concerning Rodriguez’s absence at
a hearing and were aware that Bank of New York Mellon was
named trustee in the state foreclosure action. See United States v.
Henco Holding Corp., 985 F.3d 1290, 1296 (11th Cir. 2021) (ex-
plaining a district court may dismiss a complaint under Rule
12(b)(6) as time-barred only if it is apparent from the face of the
complaint the applicable statute of limitations bars the claim).
Thus, in 2014, Appellants should have uncovered with due dili-
gence the proper identity of their creditor. See Fla. Stat.
§ 95.031(2)(a). Appellants’ fraud claim, filed in 2021, is time barred.



2 We review dismissals under Federal Rule of Civil Procedure 12(b)(6) de
novo. Berman v. Blount Parrish & Co., 525 F.3d 1057, 1058 (11th Cir. 2008).
Likewise, we review the district court’s application of a statute of limitations
de novo. Id. We review de novo a district court’s conclusion it lacks subject
matter jurisdiction under the Rooker-Feldman doctrine. Behr v. Campbell, 8
F.4th 1206, 1209 (11th Cir. 2021).
USCA11 Case: 21-12990         Date Filed: 08/08/2022    Page: 4 of 8




4                      Opinion of the Court                 21-12990

See Fla. Stat. § 95.11(3)(j). The continuing violation doctrine is in-
applicable because Appellants allege continuing harm resulting
from discrete one-time acts—Appellees’ conduct during state-court
proceedings and attempts to collect debt—rather than acts that are
currently ongoing. See McGroarty v. Swearingen, 977 F.3d 1302,
1306-08 (11th Cir. 2020) (rejecting an appellant’s argument that the
dissemination of his personal information on a public website con-
stituted a continuous injury such that it fell within the continuing
violation doctrine and reasoning “[t]he initial publication of
McGroarty’s information online was a one time act, even though
McGroarty [was] experiencing present consequences of that ac-
tion” (quotation marks omitted)).
       However, the district court erred by dismissing the entire
amended complaint without prejudice, as dismissals based on the
statute of limitations are decisions on the merits that are with prej-
udice. See Mathis v. Laird, 457 F.2d 926, 927 (5th Cir. 1972) (“A
ruling based on the statute of limitations is a decision on the merits
for res judicata purposes.”); Citibank, N.A. v. Data Lease Fin.
Corp., 904 F.2d 1498, 1501 (11th Cir. 1990) (“The phrases ‘with prej-
udice’ and ‘on the merits’ are synonymous terms.”). Accordingly,
we vacate and remand on this issue for the district court to dismiss
Appellants’ fraud claim with prejudice.
                     II. ROOKER-FELDMAN
       The Rooker-Feldman doctrine “is intended to prevent the
federal courts from hearing what are essentially appeals from state
court decisions, which may only be heard by the United States
USCA11 Case: 21-12990             Date Filed: 08/08/2022         Page: 5 of 8




21-12990                   Opinion of the Court                                5

Supreme Court.” Target Media Partners v. Specialty Mktg. Corp.,
881 F.3d 1279, 1284 (11th Cir. 2018). This doctrine applies nar-
rowly, and it bars state-court litigants from coming to federal
courts to complain “‘of injuries caused by state-court judgments
rendered before the district court proceedings commenced and in-
viting district court review and rejection of those judgments.’”
Behr v. Campbell, 8 F.4th 1206, 1209-10 (11th Cir. 2021) (quoting
Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284
(2005)). Dismissal is proper only if the state-court loser complains
of injuries “caused by the judgment itself” and directly attacks that
judgment; independent claims—even if they deny a legal conclu-
sion reached by the state court—are permitted. Id. at 1212. District
courts should take a claim-by-claim approach and consider the type
of relief sought because (1) the doctrine bars only claims inviting a
district court’s review and rejection of a state court judgment, and
(2) claims for damages resulting from constitutional violations of
third parties are permitted. Id. at 1213-14.
     In Behr, we sought to clarify prior precedent 3 applying the
Rooker-Feldman doctrine. See Behr, 8 F.4th at 1209-12.



3 Prior to Exxon Mobil, we established the following four-prong test for the
Rooker-Feldman doctrine: whether (1) the parties to the federal action were
the same as the state action; (2) the prior state-court ruling was a final judg-
ment on the merits; (3) the federal plaintiff had a reasonable opportunity to
raise its federal claims in the state court; and (4) the issue before the federal
court was adjudicated in state court or inextricably intertwined with the state
court’s judgment. Amos v. Glynn Cnty. Bd. of Tax Assessors, 347 F.3d 1249,
USCA11 Case: 21-12990           Date Filed: 08/08/2022       Page: 6 of 8




6                        Opinion of the Court                    21-12990

Specifically, we explained our prior caselaw overcomplicated the
analysis when describing claims as “inextricably intertwined,” and
we admonished courts for using the doctrine as “a broad means of
dismissing all claims related in one way or another to state court
litigation.” Id. at 1211-12. We clarified that “considering whether
a claim is ‘inextricably intertwined’ . . . is merely a way of ensuring
that courts do not exercise jurisdiction over the appeal of a state
court judgment simply because the claimant does not call it an ap-
peal of a state court judgment.” Id.
        The district court erred by applying an abrogated test to dis-
miss Appellants’ complaint under Rooker-Feldman. The district
court also failed to (1) apply Rooker-Feldman on a claim-by-claim
basis and (2) consider the requested relief, as required under Behr,
and instead applied the expansive view of the doctrine that we have
rejected. None of the Appellants’ claims fall within the
Rooker-Feldman doctrine because they sought damages for issues
collateral to the final judgment of foreclosure, not relief from the
judgment itself. See Behr, 8 F.4th at 1214. Appellants’ alleged in-
juries resulted from third-party conduct during and after the state
foreclosure action, which fall outside the doctrine. See id. at 1213-
14. Appellants claimed there was fraud committed during state
court proceedings, they suffered intentional infliction of emotional
distress because of this fraudulent conduct, they were deprived of


1265 n.11 (11th Cir. 2003). Id. We have since abandoned the Amos test. Behr,
8 F.4th at 1210.
USCA11 Case: 21-12990            Date Filed: 08/08/2022       Page: 7 of 8




21-12990                  Opinion of the Court                             7

due process and access to the courts during these proceedings, and
Appellees improperly attempted to collect debt from them. None
of Appellants’ claims alleged a loss of property rights, nor did they
seek to restore any of those rights. Instead, Appellants sought
money for their alleged procedural and emotional injuries and a
declaration that state judges violated their rights. Thus, Appellants
did not bring an appeal of the foreclosure judgment by another
name. See id. at 1212. Accordingly, we vacate and remand on this
issue for the district court to conform its application of the
Rooker-Feldman doctrine to Behr.
      III. COLLATERAL ESTOPPEL AND RES JUDICATA
       We decline to review the alternative grounds for affirmance
not addressed by the district court. See Adinolfe v. United Techs.
Corp., 768 F.3d 1161, 1172 (11th Cir. 2014) (“[W]e are generally
limited to reviewing arguments and issues that have been raised
and decided in the district court,” and we will “analyze only the
grounds for dismissal which the district court found dispositive.”).
Most of the issues identified by Appellees hinge on what Appellants
argued in their state court filings, not questions of law, and most of
these documents are not part of the record on appeal, so the reso-
lution is not beyond any doubt. 4 See Baumann v. Savers Fed. Sav.



4 Although we may take judicial notice of the documents filed in Appellants’
state court proceedings, see United States v. Jones, 29 F.3d 1549, 1553 (11th
Cir. 1994), we decline Appellees’ invitation to affirm based on documents not
part of the record on appeal, see Kernel Recs. Oy v. Mosley, 694 F.3d 1294,
USCA11 Case: 21-12990         Date Filed: 08/08/2022      Page: 8 of 8




8                       Opinion of the Court                  21-12990

& Loan Ass’n, 934 F.2d 1506, 1512 (11th Cir. 1991) (providing we
may entertain issues not decided by a district court when (1) the
issue is a pure question of law, and not considering it would result
in a miscarriage of justice; (2) the appellant challenges an order that
he could not challenge below; (3) substantial justice is at stake;
(4) proper resolution is beyond any doubt; and (5) the issue pre-
sents significant questions of general impact or great public con-
cern). Accordingly, we do not reach Appellees’ remaining argu-
ments and instruct the district court to do so on remand.
       VACATED AND REMANDED.




1309 (11th Cir. 2012) (explaining that we may affirm “on any ground sup-
ported by the record” (emphasis added)).